Case: 20-20215     Document: 00515919207         Page: 1     Date Filed: 06/29/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 29, 2021
                                  No. 20-20215
                                                                       Lyle W. Cayce
                                                                            Clerk

   Mari Leigh Oliver,

                                                             Plaintiff—Appellee,

                                       versus

   Benjie Arnold,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CV-3234


   Before Wiener, Dennis, and Duncan, Circuit Judges.
   James L. Dennis, Circuit Judge:
          Mari Leigh Oliver brought suit against Benjie Arnold, her former
   Sociology teacher at a public high school in Texas, alleging that he violated
   her First Amendment rights by attempting to compel her to transcribe the
   United States Pledge of Allegiance and by retaliating against her after she
   refused. Arnold moved for summary judgment on the ground that qualified
   immunity protected him from liability. The district court denied the motion,
   finding that genuine factual disputes regarding Arnold’s conduct and
   intentions precluded a finding that he did not violate any of Oliver’s clearly
   established rights. Arnold filed this interlocutory appeal, and Oliver filed a
Case: 20-20215      Document: 00515919207          Page: 2    Date Filed: 06/29/2021




                                    No. 20-20215


   motion to dismiss the appeal for lack of jurisdiction. Because Arnold seeks
   to have this court resolve the very factual disputes that the district court
   found to be genuine and properly submitted for trial on the merits, which we
   do not have jurisdiction to do, we grant Oliver’s motion and DISMISS the
   appeal.
   I. FACTS AND PROCEDURAL HISTORY
      A. Background
          As discussed in more detail below, we lack jurisdiction in an appeal of
   a denial of qualified immunity at the summary judgment stage to reexamine
   the evidence in the record to determine whether the factual disputes
   identified by the district court are genuine. See Colston v. Barnhart, 146 F.3d
   282, 284 (5th Cir. 1998) (examining Johnson v. Jones, 515 U.S. 304 (1995),
   and Behrens v. Pelletier, 516 U.S. 299 (1996), in explaining that we lack
   jurisdiction in this context to consider whether “evidence could support a
   finding that particular conduct occurred” (quoting Behrens, 516 U.S. at 313)).
   Instead, we must look only to the district court’s ruling, accepting as true the
   version of the purportedly disputed facts that is most favorable to the claims
   asserted by the plaintiff. See id. We therefore assume the following facts to
   be true while expressing no opinion as to whether they are fully supported by
   the evidence in the record, and we note that a wholly different version of
   events may ultimately be proven at trial.
          Under Texas state law, public school districts must require students
   to recite the United States Pledge of Allegiance (the “Pledge”) every school
   day. See TEX. EDUC. CODE § 25.082(b). However, the law requires schools
   to excuse any student from this obligation “[o]n written request from a
   student’s parent or guardian.” Id. at § 25.082(c). Klein Independent School
   District (“KISD”)’s pledge policy tracks the Texas statute, and, absent a




                                          2
Case: 20-20215      Document: 00515919207          Page: 3   Date Filed: 06/29/2021




                                    No. 20-20215


   written excuse from a parent or guardian, students are required to recite the
   Pledge each day.
          Oliver is a young black woman who was enrolled as a student at Klein
   Oak High School (“Klein Oak”) within KISD during the events that gave
   rise to this case. Oliver objects to the Pledge because she feels that the
   portion declaring America to be a nation “under God” fails to recognize
   many religions and does not match her personal religious beliefs. She further
   believes that, contrary to the words of the Pledge, there is not “freedom and
   justice for all” in America because she and other black people continue to
   experience widespread racial persecution. Oliver therefore declines to stand
   for or recite the Pledge.
          During her time at Klein Oak, Oliver’s refusal to participate in the
   Pledge led to a number of confrontations with KISD employees and her
   fellow students. On November 30, 2015, following one such conflict between
   Oliver and her Journalism teacher, Oliver’s mother LaShan Arceneaux sent
   an email to the Klein Oak principal and guidance counselor that objected to
   the teacher “giving [Oliver] a hard time” for abstaining from the Pledge and
   asked that Oliver be transferred to a different class. The problems persisted,
   and approximately a year later, on November 14, 2016, Arceneaux sent a
   second email, this time to the Klein Oak principal and the KISD
   superintendent. The second email faulted the school for failing to stop the
   “harass[ment] of students who choose not to say the pledge.” It further
   asserted that Oliver’s “desire not to say the pledge is not an opinion, it is a
   constitutional right.”
          The following year, Oliver took Arnold’s Sociology class. On August
   18, 2017, the Klein Oak principal held a meeting with Oliver’s teachers,
   including Arnold, and instructed them that Oliver was not required to
   participate in the Pledge. Nonetheless, on September 20, 2017, Arnold gave




                                         3
Case: 20-20215         Document: 00515919207              Page: 4       Date Filed: 06/29/2021




                                          No. 20-20215


   the class an assignment to transcribe the words of the Pledge of Allegiance
   (“the Pledge assignment”). Although Arnold claims that the assignment had
   a pedagogical purpose, the district court found that his intentions were
   genuinely disputed, and we therefore must assume for purposes of this appeal
   that Arnold’s justification was pretextual and Arnold intended the
   assignment as a mandatory statement of patriotic belief from his students.
   Oliver refused to complete the assignment and instead drew a “squiggly
   line.”
            During class the next day, Arnold told his students that anyone who
   did not complete the Pledge assignment would receive a grade of zero. 1
   Arnold then engaged in an extended diatribe, which we must assume was
   aimed at Oliver and motivated by his hostility toward her refusal to transcribe
   the Pledge, in which he lamented what he viewed as the decline of American
   values and decried a variety of people whose attitudes he deemed to be un-
   American, including communists, supporters of Sharia law, foreigners who
   refuse to assimilate into American culture, and sex offenders and those that
   argue for their rehabilitation. 2
            Your assignment yesterday was to write the Pledge. If you have
            a math class and that teacher gives you 10 problems to do, and
            you say you don’t wanna do ‘em, tell me what your grade is[.]
            It’s a zero. And you have the option to do that, but what you’ve
            done is leave me no option but to give you a zero. And you can


            1
             The district court twice stated that “[t]he parties dispute whether Arnold actually
   gave Oliver a zero” for failing to complete the Pledge assignment. The court then found
   that “a reasonable jury could conclude that Arnold . . . threatened to give a zero to anyone
   who refused to write the pledge (whether he acted on the threat or not).” From this
   language, it does not appear that the district court made any finding regarding whether
   Arnold actually gave Oliver a zero.
            2
            Oliver made a surreptitious recording of Arnold’s speech, and it is transcribed
   verbatim in the district court’s memorandum opinion.




                                                4
Case: 20-20215      Document: 00515919207           Page: 5    Date Filed: 06/29/2021




                                     No. 20-20215


          have all the beliefs, and resentment, and animosity that you
          want. But I made it clear yesterday: Writing it is not something
          you pledge. But again, but I know the sticker’s gone—I used
          to have it, and it said “America, love it, or leave it.” And if you
          can tell me two countries you’d rather go to[,] I will pay your
          way there if they’re communist or socialist. Most of Europe is
          socialist and it’s crumbling. Or it’s communism. But if you
          ever come back you have to pay me twice what it cost me to
          send you there. You know there’s a lot of things I complain
          about. So when it comes time in November I go vote, or I
          protest in writing, in legal. Those are the ways we do it in
          America. Where a country will crumble is when people coming
          into a country do not assimilate to that country. That doesn’t
          mean you forget Day of the Dead, and whatever cultures[,] you
          maintain your language. That doesn’t mean that. But you’re
          not gonna drive on the left side of the road, and you’re not
          gonna impose Sharia law. Because it’s not. [T]his. [C]ountry.
          But what is happening, and I can say it a lot more than you
          because I’ve lived longer. It’s almost as America’s assimilating
          to THOSE countries.
   Arnold’s speech continued, discussing the Cuban Missile Crisis and the
   Pope’s opposition to the construction of a wall at the United States’ southern
   border before digressing into a discussion of a local sex offender in the news.
          Okay, so keep you[r] house when the guy next to you has to put
          a sign out saying that he’s a sex offender. And welcome him to
          the neighborhood. That’s fine. And maybe that person needs
          that kind of welcome. And if you didn’t hear in Houston, there
          was a—he was a Mariachi teacher. And the Principal[] also got
          removed. She hired him, but she was paying him out of a
          different account. Il[l]egal. The guy had about five counts of
          molestation, lewd exposure to young people, and there he was
          working in the school system. So you can say “Well, he needs
          a second chance[.”] Tell that to the people that he abused.
          Tell that to those kids.




                                          5
Case: 20-20215      Document: 00515919207          Page: 6    Date Filed: 06/29/2021




                                    No. 20-20215


          In the days that followed, Arnold continued to exhibit hostility toward
   Oliver and treat her more harshly than other students as a result of her refusal
   to transcribe the Pledge, including by repeatedly moving her seat,
   intentionally calling her by the wrong name, and making disparaging
   comments about her accomplishments in extracurricular activities. Although
   Arnold denies treating Oliver differently than other students and maintains
   that he enforced his classroom rules evenly, the district court again found
   that these facts are genuinely disputed, and we thus must assume that Arnold
   singled Oliver out for hostile mistreatment as a result of her opposition to the
   Pledge assignment.
          In response to Oliver’s complaints, the Klein Oak assistant principal
   and associate principal held another meeting with Arnold in which they
   reminded him of the August 2017 meeting in which he was informed of
   Oliver’s right to abstain from the Pledge. The principals instructed Arnold
   to maintain neutrality in class discussions and to be sensitive to students’
   rights regarding the Pledge, and they told him to refrain from interacting with
   Oliver except as necessary. Arnold agreed to follow these instructions.
          This agreement notwithstanding, hostilities between Arnold and
   Oliver continued to increase when, the following month, Arnold learned that
   Oliver had filed the initial complaint in the present lawsuit and named him
   among the defendants. Arnold authored a document in response entitled
   “The Truth Lies Herein,” in which he set forth a renunciation of what he
   termed the “malicious accusations” and “trail of deception and blatant
   falsehoods” in Oliver’s complaint.
          Then, on November 1, 2017, Arnold played Christian music in class
   at the beginning of a unit on suicide and stared at Oliver continuously as the
   song played. Again, Arnold argues that there was a pedagogical purpose for
   the music and that he has played it and other music for all of his classes. But




                                          6
Case: 20-20215        Document: 00515919207              Page: 7      Date Filed: 06/29/2021




                                         No. 20-20215


   again, the district court found that these facts are genuinely disputed, and we
   must assume that Arnold played the music as an expression of hostility
   toward Oliver. Oliver’s counsel objected to the Christian music, and the
   assistant and associate principals met with Arnold a third time, this time
   reprimanding him for failing to follow the instructions he had agreed to and
   for violating state and local rules and ethical standards regarding religious
   neutrality.
       B. District Court Proceedings
           Oliver filed her last amended complaint on December 11, 2019, adding
   those allegations recounted above that postdated her original complaint.
   Pursuant to 42 U.S.C. § 1983, Oliver asserted claims that Arnold had violated
   her First Amendment rights by attempting to compel her to transcribe the
   Pledge and by retaliating against her for her refusal to do so, including by
   giving her a zero on the assignment and giving a speech to the class that
   compared people who declined to say the Pledge to communists, supporters
   of Sharia law, and defenders of pedophilia. 3 Arnold filed a motion for
   summary judgment arguing that, as a government actor, he was entitled to
   qualified immunity.
           On March 25, 2020, the district court entered a memorandum opinion
   denying Arnold’s motion. 4          The court first noted that Oliver was not


           3
             Oliver also asserted claims against a number of other KISD employees and the
   school district itself. The district court granted summary judgment to the other defendants
   on various grounds, and Oliver’s separate appeal of these rulings is also currently pending
   before this court. See Oliver v. Champion, No. 20-20438 (5th Cir. 2020).
           4
             Oliver had filed her own motion for summary judgment on her claims against
   Arnold, asking that the district court rule there was no genuine dispute that Arnold had
   violated her First Amendment rights and that he was not entitled to qualified immunity. In
   its memorandum opinion, the court also denied Oliver’s motion. The court stated that
   whether Oliver was entitled to summary judgment was “a closer question” than with




                                               7
Case: 20-20215         Document: 00515919207              Page: 8       Date Filed: 06/29/2021




                                          No. 20-20215


   challenging the facial constitutionality of TEXAS EDUCATION CODE
   § 25.082, and the district court therefore presumed the statute was
   constitutional and that it would not violate Oliver’s First Amendment rights
   to require her to participate in the Pledge if her parent or guardian had not
   made a written request that she be exempted. The court then examined
   Arceneaux’s two emails to school officials to determine whether they
   constituted effective requests to excuse Oliver from participating in the
   Pledge pursuant to TEXAS EDUCATION CODE § 25.082(c).
           The court found that Arceneux’s first, November 2015 email asking
   that Oliver be moved out of her Journalism class was not an effective written
   request because the email ultimately “propose[d] a course of action that did
   not specifically request exempting Oliver from participating in the pledge.”
   However, the court determined that Arceneaux’s second, November 2016
   email was “clearly an effective exemption request” because it “effectively
   communicated to [school officials] that she, as Oliver’s mother, wanted them
   to protect Oliver’s constitutional right to abstain from the pledge.” The
   court thus appeared to conclude that Arnold could not rely on TEXAS
   EDUCATION CODE § 25.082(c) as a defense because his alleged conduct
   occurred after Arceneaux’s second email.
           As to the merits of Oliver’s claims against Arnold, the district court
   determined that, “the Supreme Court made it clear in 1943, in West Virginia
   State Board of Education v. Barnette, 319 U.S. 624 (1943), the First
   Amendment forbids compelling saluting or pledging allegiance to the flag.”
   This precedent means, the district court explained, that for purposes of
   qualified immunity, “[a] public school student’s First Amendment right to


   respect to Arnold but concluded that “the full record at trial will provide a more secure
   basis for an accurate ruling.” The district court’s denial of Oliver’s motion is not at issue
   in this appeal.




                                                8
Case: 20-20215      Document: 00515919207           Page: 9     Date Filed: 06/29/2021




                                     No. 20-20215


   abstain from the Pledge of Allegiance is well, long, and clearly established.”
   Similarly well established is the principle that “[a] school official engages in
   unconstitutional retaliation when, substantially motivated by a student’s
   protected speech, the official takes actions causing an injury that would ‘chill
   a person of ordinary firmness from continuing’ the protected activity,” the
   court continued, quoting Brinsdon v. McAllen Independent School District, 863
   F.3d 338, 351 (5th Cir. 2017).
          The district court then found that genuine disputes of fact existed
   regarding whether Arnold assigned transcription of the Pledge with the
   impermissible motive of requiring a statement of patriotism from his
   students, and the court therefore concluded that Arnold was not entitled to
   summary judgment on Oliver’s compelled speech claim. The court further
   determined that “a reasonable jury could conclude that Arnold exhibited
   hostility toward, and retaliated against, Oliver for refusing to write the
   pledge, and that he threatened to give a zero to anyone who refused to write
   the pledge (whether he acted on the threat or not).” “A jury could also
   reasonably find that Arnold’s speech to the class and threat to punish refusal
   to write the pledge with a zero would chill a person of ordinary firmness from
   exercising protected speech,” the district court concluded, which precluded
   a grant of summary judgment on Arnold’s claim for First Amendment
   retaliation. Arnold timely appealed.
   II. ANALYSIS
          Government officials who are sued for money damages under § 1983
   are entitled to qualified immunity from liability unless their actions violated
   a federal statutory or constitutional right and that right was clearly
   established at the time of their conduct. Brinsdon, 863 F.3d at 347. “Another
   articulation particularly for the school setting is that educators are entitled to
   qualified immunity unless no ‘reasonable official’ would have deemed the




                                           9
Case: 20-20215     Document: 00515919207           Page: 10   Date Filed: 06/29/2021




                                    No. 20-20215


   disputed conduct constitutional.” Id. (citing Morgan v. Swanson, 659 F.3d
   359, 371 (5th Cir. 2011) (en banc)).
          Students do not “shed their constitutional rights to freedom of speech
   or expression at the schoolhouse gate.” Tinker v. Des Moines Indep. Cmty.
   Sch. Dist., 393 U.S. 503, 506 (1969). And while student’s First Amendment
   rights “are not automatically coextensive with the rights of adults in other
   settings,” Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 682 (1986),
   “[s]chool officials may only restrict . . . private, personal expression to the
   extent it would ‘materially and substantially interfere with the requirements
   of appropriate discipline in the operation of the school,’ or ‘impinge upon
   the rights of other students.’” Swanson, 659 F.3d at 375 (quoting Tinker, 393
   U.S. at 509).
          Thus, as the district court noted, the Supreme Court has held since
   the landmark 1943 decision in West Virginia State Board of Education v.
   Barnette that the First Amendment prohibits compelling students to salute or
   pledge allegiance to the American flag. “[T]he Barnette right to abstain from
   the pledge” is well established enough that our court has previously
   described a case in which it was violated as a “rare exception” to the trend
   “that educators are rarely denied immunity from liability arising out of First–
   Amendment disputes.” Morgan v. Swanson (“Swanson II”), 755 F.3d 757,
   760 (5th Cir. 2014) (citing Holloman ex rel. Holloman v. Harland, 370 F.3d
   1252 (11th Cir.2004)). It is also well established that a government official
   violates the First Amendment by retaliating against a person for exercising
   First Amendment rights—that is, by taking “adverse actions” that are
   “substantially motivated against the plaintiffs’ exercise of constitutionally
   protected conduct” that cause the plaintiff “an injury that would chill a
   person of ordinary firmness from continuing to engage in that [protected]
   activity.” Brinsdon, 863 F.3d at 351 (quoting Keenan v. Tejeda, 290 F.3d 252,
   258 (5th Cir. 2002)).



                                          10
Case: 20-20215     Document: 00515919207            Page: 11     Date Filed: 06/29/2021




                                     No. 20-20215


          This court generally reviews a district court’s ruling on a motion for
   summary judgment de novo, applying the same standard as the district court.
   Mack v. City of Abilene, 461 F.3d 547, 555 (5th Cir. 2006). However, an
   exception to this general rule applies when a defendant appeals a denial of
   qualified immunity at the summary judgment stage. See Colston, 146 F.3d at
   284. Although our review is still de novo, we are limited in what aspects of
   the district court’s ruling we are permitted to review. Id.
          A district court’s finding that the evidence is sufficient to create
   genuine factual disputes is a preliminary ruling because the factual issues will
   ultimately be resolved at trial, and it therefore is not a final order over which
   28 U.S.C. § 1291 grants us appellate jurisdiction. See id.; Acoustic Sys., Inc. v.
   Wenger Corp., 207 F.3d 287, 290 (5th Cir. 2000). Nevertheless, qualified
   immunity is not “a mere defense to liability,” but rather “an immunity from
   suit,” and it would be effectively lost if a defendant were forced to defend at
   trial against allegations that would not overcome qualified immunity even if
   proven. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (emphasis in original).
   A district court’s decision that a given set of facts will overcome a
   defendant’s qualified immunity if proven is therefore immediately appealable
   under the collateral order doctrine. Id. at 527 (citing Cohen v. Beneficial Indus.
   Loan Corp., 337 U.S. 541, 545 (1949)).
          The interaction of these two jurisdictional principles means that,
   when considering an appeal of a district court’s denial of a defendant’s
   summary judgment motion that asserts qualified immunity, we must accept
   that the evidence gives rise to the factual disputes identified by the district
   court, and we may only review whether the version of those facts that is most
   favorable to the plaintiff’s claim is sufficient to overcome qualified immunity.
   See Colston, 146 F.3d at 284; Trent v. Wade, 776 F.3d 368, 376 (5th Cir. 2015)
   (“[W]e cannot challenge the district court’s assessments regarding the
   sufficiency of the evidence—that is, the question whether there is enough



                                           11
Case: 20-20215     Document: 00515919207           Page: 12   Date Filed: 06/29/2021




                                    No. 20-20215


   evidence in the record for a jury to conclude that certain facts are true.”
   (quoting Kinney v. Weaver, 367 F.3d 337, 347 (5th Cir. 2004) (en banc))). Put
   another way, “[i]n deciding an interlocutory appeal of a denial of qualified
   immunity, we can review the materiality of any factual disputes, but not their
   genuineness.” Wagner v. Bay City, 227 F.3d 316, 320 (5th Cir. 2000).
          While this appeal was pending before our court, Oliver filed a motion
   to dismiss the appeal and for attorneys’ fees, arguing that Arnold’s appeal
   was frivolous because the district court’s ruling centered on factual disputes
   and this court lacks jurisdiction over interlocutory challenges to such
   determinations. Oliver is correct that the limits on our jurisdiction foreclose
   Arnold’s arguments.
          Foremost among Arnold’s contentions on appeal are that the Pledge
   assignment had a legitimate instructional purpose and he did not intend it to
   instill or require patriotic belief, nor did he harass Oliver or treat her more
   harshly than her classmates because she refused to complete the assignment.
   However, what Arnold’s motivations were, whether he engaged in the
   actions toward Oliver that she alleges, and how he treated other similarly
   situated students are all quintessential questions of fact. See, e.g., Int’l
   Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1265 (5th Cir. 1991) (“[A]
   party’s state of mind is inherently a question of fact which turns on
   credibility. Credibility determinations, of course, are within the province of
   the fact-finder.”); Kinney, 367 F.3d at 346 (“[T]he court decides that a
   genuine issue of fact exists regarding whether the defendant(s) did, in fact,
   engage in such conduct.”).
          Arnold also repeatedly argues that Arceneaux did not submit a request
   that Oliver be excused from participating in the Pledge. To be sure, whether
   the text of the emails that the district court found Arceneaux sent constituted
   an effective exemption request under TEXAS EDUCATION CODE




                                         12
Case: 20-20215        Document: 00515919207                Page: 13        Date Filed: 06/29/2021




                                           No. 20-20215


   § 25.082(c) is a question of statutory construction, which is a purely legal
   matter that would fall within our limited appellate jurisdiction. See Kemp v.
   G.D. Searle & Co., 103 F.3d 405, 407 (5th Cir. 1997) (“Questions of statutory
   interpretation are questions of law and thus reviewed de novo.” (citing Estate
   of Bonner v. United States, 84 F.3d 196, 197 (5th Cir.1996))). But Arnold
   raises no arguments as to why Arceneaux’s emails did not satisfy the statute,
   and arguments that are not raised on appeal are waived. Hidden Oaks Ltd. v.
   City of Austin, 138 F.3d 1036, 1045 n.7 (5th Cir. 1998).
           Instead, Oliver contends that Arceneaux stated in a deposition that
   she never submitted an exemption request in writing because she thought the
   school knew that she approved of Oliver abstaining from the Pledge and
   because no school official had asked her for a written statement. But, as the
   district court concluded, “Arceneaux[’s] . . . subsequent testimony does not
   negate the November 2016 email’s legal effect under the Texas pledge
   statute.” At best, the testimony creates a factual dispute over whether
   Arceneaux in fact sent the email in question, and, again, we lack jurisdiction
   to review the district court’s factual determinations. 5 See Trent, 776 F.3d at
   376.



           5
             Arnold invokes our court’s rule that we do “not allow a party to defeat a motion
   for summary judgment using an affidavit that impeaches without explanation sworn
   testimony.” S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 495 (5th Cir. 1996). The copies
   of the emails Oliver submitted into evidence are neither affidavits nor impeachment
   evidence, but rather documentary evidence that bears directly on the question of whether
   Arceneaux submitted a written § 25.082(c) request. More fundamentally, however,
   whether we allow testimony to be impeached bears only on whether that testimony is true
   or not, which is a factual issue over which we lack jurisdiction. See Int’l Shortstop, Inc., 939
   F.2d at 1265 (“Credibility determinations, of course, are within the province of the fact-
   finder.”). The district court found that Arceneaux sent the emails in question, and we must
   accept this determination. See Colston, 146 F.3d at 284. And because Arnold does not raise
   any cognizable challenge to the district court’s ruling that Arceneaux submitted a valid




                                                 13
Case: 20-20215       Document: 00515919207             Page: 14      Date Filed: 06/29/2021




                                        No. 20-20215


           Arnold’s legal arguments are inextricably intertwined with his
   challenges to the facts that the district court found to be disputed, over which
   we lack jurisdiction. He contends that Oliver’s compelled speech claim fails
   because Arceneaux did not submit a § 25.082(c) request and Oliver was thus
   required by state law to participate in the Pledge; because the Pledge
   assignment was given for pedagogical purposes, and, under Brinsdon v.
   McAllen Independent School District, 863 F.3d 338 (5th Cir. 2017), it does not
   violate clearly established law to require a student to participate in the Pledge
   for didactic reasons; and, relatedly, because a refusal to complete a class
   assignment given for pedagogical reasons is not expressive conduct protected
   by the First Amendment. But, as we have stated, the district court found
   these facts to be genuinely disputed, and we must assume due to the posture
   of this appeal that Arceneaux did submit a valid § 25.082(c) request and that
   Arnold gave the Pledge assignment “for the purposes of teaching, fostering[,]
   and perpetuating the ideals, principles[,] and spirit of Americanism,”—the
   intent the Supreme Court found impermissible in Barnette. 319 U.S. at 625.
           Similarly, Arnold argues that Oliver does not have a valid claim for
   retaliation because her refusal to complete the Pledge assignment was not
   constitutionally protected activity, because “the evidence” shows he did not
   harass her or treat her differently than other students, and because any
   adverse actions he took were not motivated by Oliver’s refusal to complete
   the Pledge assignment. But, again, because the district court found these
   facts to be genuinely disputed, we must assume for purposes of this appeal
   that Arnold gave the Pledge assignment for impermissible purposes,
   rendering Oliver’s refusal protected activity; that Arnold singled Oliver out
   and treated her differently than other students; and that these adverse actions


   § 25.082(c) request, we need not and do not consider how our analysis would differ had no
   request been submitted.




                                              14
Case: 20-20215      Document: 00515919207            Page: 15    Date Filed: 06/29/2021




                                      No. 20-20215


   were motivated by hostility to Oliver’s refusal to complete the Pledge
   assignment. See Colston, 146 F.3d at 284. We do not have jurisdiction to
   reexamine “the evidence” as Arnold urges. And Arnold raises no argument
   as to why, if he did engage in the actions toward Oliver that she alleges and
   he was substantially motivated by opposition to Oliver’s refusal to complete
   the Pledge assignment, they nonetheless failed to cause Oliver “an injury that
   would chill a person of ordinary firmness from continuing to engage in that
   [protected] activity” Brinsdon, 863 F.3d at 351 (quoting Keenan, 290 F.3d at
   258). And, again, arguments that are not raised on appeal are waived. Hidden
   Oaks, 138 F.3d at 1045 n.7.
          Our dissenting colleague argues that Arnold simply gave an
   unconventional teaching assignment that no clearly established law prohibits.
   Dissent at 3. He further posits that, in holding that Arnold’s conduct, if
   proven, would violate clearly established rights, we open the door for
   students to sue over any classwork they deem offensive. Dissent at 3-5. But
   the dissent fails to heed the limits on our jurisdiction in this context and to
   consider the facts in the light most favorable to Oliver. In this appeal, the
   “impure motive” we must assume Arnold had for giving the Pledge
   assignment is not simply “foster[ing] respect for the Pledge” as the dissent
   contends. Dissent at 3. Instead, because the district court found that
   Arnold’s motives are genuinely disputed, we must presume here that Arnold
   was requiring his students to make precisely the sort of written oath of
   allegiance that the dissent acknowledges would be impermissible. Dissent at
   3. We are not permitted to look beyond the district court’s findings of
   disputed facts to conclude that, based on the evidence in the record, Arnold
   was instead merely employing a “curious teaching method.” Dissent at 2.
          The dissent also places much weight on the fact that what is at issue
   here is a “written assignment.” Dissent at 1, 3. But the Court in Barnette
   stated, “If there is any fixed star in our constitutional constellation, it is that



                                           15
Case: 20-20215       Document: 00515919207             Page: 16      Date Filed: 06/29/2021




                                        No. 20-20215


   no official, high or petty, can prescribe what shall be orthodox in politics,
   nationalism, religion, or other matters of opinion or force citizens to confess
   by word or act their faith therein.” 319 U.S. at 642 (emphasis added). It is
   immaterial that, under the facts we must accept here, the required pledge was
   a written oath rather than an oral one and that the consequence for non-
   compliance was an academic penalty rather than an overt disciplinary action.
   Barnette clearly states that teachers and other school officials may not require
   students to swear allegiance, and with the case in this posture, we must
   assume that this is what Arnold did. Thus, there is no danger that our
   decision will pave the way for students to file lawsuits over their being
   required to study Dr. Suess or any of the other figures featured in the
   scenarios the dissent imagines. Dissent at 4-5. Unless a teacher is requiring
   students to swear their fealty and devotion to Dr. Suess and his teachings, the
   assignments the dissent envisions are clearly not implicated by the present
   case.
           What remains is Oliver’s motion for attorneys’ fees for this appeal.
   We, of course, follow the “American Rule” under which “[e]ach litigant
   pays his own attorney’s fees, win or lose, unless a statute or contract provides
   otherwise.” Peter v. Nantkwest, Inc., 140 S. Ct. 365, 370 (2019) (quoting
   Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 252–253 (2010)).
   Oliver’s motion itself identified no source of authority that would permit us
   to award attorneys’ fees, though in the conclusion of her response brief she
   requests attorneys’ fees “pursuant to 42 U.S.C. Section 1983.” Although
   § 1983 itself does not authorize an award of attorneys’ fees, 42 U.S.C. § 1988
   provides that “[i]n any action or proceeding to enforce a provision of
   section[] . . . 1983 . . .of this title. . . the court, in its discretion, may allow the
   prevailing party . . . a reasonable attorney’s fee as part of the costs.” But
   Oliver makes no separate argument as to why an award of attorneys’ fees is
   appropriate in this case, and “[t]he question of which party is entitled to fees




                                             16
Case: 20-20215    Document: 00515919207           Page: 17   Date Filed: 06/29/2021




                                   No. 20-20215


   under Section 1988 ‘require[s] an inquiry separate from the decision on the
   merits.’” Zimmerman v. City of Austin, 969 F.3d 564, 568 (5th Cir. 2020)
   (quoting White v. N.H. Dep’t of Emp’t Sec., 455 U.S. 445, 451 & n.13 (1982))
   (second alteration in the original). In the absence of any specific argument
   regarding attorneys’ fees, we decline to exercise our discretion to award
   them.
   III.    CONCLUSION
           Based on the foregoing, Oliver’s motion for attorneys’ fees is
   DENIED. Oliver’s motion to dismiss the appeal for lack of jurisdiction is
   GRANTED, and the appeal is DISMISSED.




                                        17
Case: 20-20215     Document: 00515919207            Page: 18   Date Filed: 06/29/2021




                                     No. 20-20215


   Stuart Kyle Duncan, Circuit Judge, dissenting:
          I respectfully dissent.
          The law forbids a public school teacher from compelling students to
   recite the Pledge of Allegiance. W. Va. State Bd. of Educ. v. Barnette, 319 U.S.
   624, 627, 642 (1943). But nothing like that is going on here. As part of an in-
   class exercise, a sociology teacher asked students to see if they could write
   the Pledge’s words from memory. This assignment followed one where
   students would ponder the lyrics to Bruce Springsteen’s “Born in the
   U.S.A.” No case says this teaching method—unorthodox though it may be—
   violates the First Amendment. That is true whatever the teacher’s motives
   for giving the assignment. So, we should dismiss this case based on qualified
   immunity now. The majority’s contrary approach, which sends the case to
   trial, would make countless classroom assignments fodder for federal
   lawsuits whenever a student claims offense. Indeed, so far as I can tell, this is
   the first decision by any federal circuit permitting a student to challenge a
   written assignment as “compelled speech” under the First Amendment. We
   should not go down that road.
          The genesis of Oliver’s First Amendment claims was an assignment,
   repeated yearly, where Arnold would ask his sociology students to see if they
   could “transcribe the words of the Pledge of Allegiance” within a set time
   period. Ante at 4. The exercise was paired with another where the students
   would listen to, and then discuss, “Born in the U.S.A.” The majority
   concludes the Pledge assignment implicates Barnette, which famously held
   that “the First Amendment prohibits compelling students to salute or pledge
   allegiance to the American flag.” Ante at 10. The majority further holds that
   material fact disputes prevent our resolving Arnold’s qualified immunity
   claim on interlocutory appeal—specifically, disputes over whether Arnold
   gave the assignment “for pedagogical purposes” or instead for the




                                          18
Case: 20-20215     Document: 00515919207           Page: 19   Date Filed: 06/29/2021




                                    No. 20-20215


   “impermissible motive of requiring a statement of patriotism from his
   students.” Ante at 14, 9. I disagree on both points.
          Qualified immunity yields only where an official violates “clearly
   established law,” meaning binding authority “that defines the contours of
   the right in question with a high degree of particularity.” Morgan v. Swanson,
   659 F.3d 359, 371–72 (5th Cir. 2011) (en banc). But Barnette does not provide
   the “particularity” to settle Oliver’s First Amendment claims. In Barnette,
   the Pledge figured in a distinct context: students were made to join in a
   “ceremony” where they stood and “salut[ed]” the American flag while
   reciting the Pledge. Barnette, 319 U.S. at 626–30 & n.2. By contrast, the
   Pledge assignment here involves nothing like Barnette’s coerced ceremonial
   recitation. Rather, the undisputed record shows students would
   “transcribe” the Pledge’s words as part of a timed in-class exercise.
          This is a curious teaching method, but no case cited to us addresses
   whether it violates the First Amendment. The majority mentions our
   Barnette-related decision in Brindson, ante at 14, but that case addressed a
   mock exercise where students had to “mimic the pledge ceremony that
   Mexican citizens follow” by reciting the Mexican Pledge of Allegiance and
   singing the Mexican National Anthem. Brindson v. McAllen Indep. Sch. Dist.,
   863 F.3d 338, 343 (5th Cir. 2017). Like Barnette, Brindson involved a coerced
   pledge recitation, not an assignment where students write a pledge’s words.
          The majority concludes we lack jurisdiction to decide this issue
   because of disputes about Arnold’s motives for giving the assignment. Ante
   at 14–15. Like the district court, it relies on an in-class monologue Arnold
   gave the day after the assignment—a stream-of-consciousness rant ranging
   from the Pledge to communism, the Pope, the Cuban Missile Crisis, sex
   offender laws, and the Day of the Dead (the Mexican holiday, not the zombie
   movie). Ante at 4–6. This appeal being interlocutory, I assume a jury could




                                         19
Case: 20-20215        Document: 00515919207                Page: 20        Date Filed: 06/29/2021




                                           No. 20-20215


   therefore infer that Arnold gave the assignment hoping to inculcate respect
   for the Pledge. See, e.g., Cunningham v. Castloo, 983 F.3d 185, 190 (5th Cir.
   2020) (on interlocutory appeal of qualified immunity denial, “[w]e lack
   jurisdiction to review the genuineness of the factual disputes the district court
   identified”). But nothing prevents us from deciding whether that dispute is
   material to qualified immunity. See id. (“We may of course decide whether
   the factual disputes the district court said were material are in fact material.”)
   (citing Melton v. Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (en banc)). I fail to
   see how it is.
           Let’s assume Arnold had an impure motive for giving the Pledge
   assignment. What decision clearly establishes that, because of that motive,
   he violated the First Amendment? Indeed, what decision says that asking
   students to write down words as part of a class exercise constitutes “compelled
   speech” in the first place? 1 To be sure, one can conjure up a scenario where
   a teacher makes students “swear allegiance” to the flag through a written
   oath. But no one pretends that is the situation here. 2 Even if Arnold hoped


           1
             Cf. Wood v. Arnold, 915 F.3d 308, 318–19 (4th Cir. 2019) (assignment asking
   history students to list the “Five Pillars” of Islam “did not require [the plaintiff student]
   to profess or accept the tenets of Islam”); C.N. v. Ridgewood Bd. of Educ., 430 F.3d 159, 187
   (3d Cir. 2005) (“A student may . . . be forced to speak or write on a particular topic even
   though the student might prefer a different topic.”); Axson-Flynn v. Johnson, 356 F.3d 1277
   (10th Cir. 2004) (declining to adopt a First Amendment standard that would “effectively
   give each student veto power over curricular requirements, subjecting the curricular
   decisions of teachers to the whims of what a particular student does or does not feel like
   learning on a given day”); see also, e.g., Mahanoy Area Sch. Dist. v. B.L., --- S. Ct. ---, 2021
   WL 2557069, at *8 (U.S. June 23, 2021) (Alito, J., concurring) (“In a math class, for
   example, the teacher can insist that students talk about math, not some other subject.”).
           2
             See, e.g., Torcaso v. Watkins, 367 U.S. 488, 491 & n.4 (1961) (discussing tender to
   Lord Baltimore by the Colony of Virginia of the “oaths of supremacy and allegiance,” and
   recounting that Baltimore, “who making profession of the Romish Religion, utterly refused
   to take the same”). One can also imagine a written classroom assignment so contrary to a




                                                 20
Case: 20-20215        Document: 00515919207              Page: 21       Date Filed: 06/29/2021




                                         No. 20-20215


   to foster respect for the Pledge, that does not make him a latter-day Henry
   VIII.
           Finally, consider the implications of the majority’s approach. It sends
   to trial a § 1983 claim based on a student’s objection to a written assignment,
   merely because there is a question about the teacher’s motive for giving it.
   One can imagine where this approach, if taken in a precedential opinion,
   might lead. It is not a happy place.
           We live in an easily offended age. Even Dr. Seuss is controversial. 3
   Suppose, for instance, a teacher asks students to memorize and write down
   these well-known passages:
           We hold these truths to be self-evident, that all men are created
           equal, that they are endowed by their Creator with certain
           unalienable Rights, that among these are Life, Liberty and the
           pursuit of Happiness. That to secure these rights,
           Governments are instituted among Men, deriving their just
           powers from the consent of the governed[.]



   student’s religious beliefs that making him do it would violate the Free Exercise Clause—
   for instance, an assignment to write the words, “Jesus was not the Son of God” or “Praise
   be Quetzalcoatl.” See, e.g., Christopher F. Rufo, Revenge of the Gods (discussing a proposed
   “ethnic studies curriculum” in California that “urges students to chant to the Aztec deity
   of human sacrifice”), https://christopherrufo.com/revenge-of-the-gods/ (last visited June
   24, 2021). Again, we do not have anything like that here.
           3
               See Seussville.com (reporting Dr. Seuss Enterprises’ “decision . . . to cease
   publication and licensing of the following titles: And to Think That I Saw It on Mulberry
   Street, If I Ran the Zoo, McElligot’s Pool, On Beyond Zebra!, Scrambled Eggs Super!, and The
   Cat’s Quizzer” because “[t]hese books portray people in ways that are hurtful and
   wrong”), available at https://www.seussville.com/statement-from-dr-seuss-enterprises/
   (last visited June 24, 2021). See also Philip Nel, Was the Cat in the Hat
   Black? The Hidden Racism of Children’s Literature and the Need
   for Diverse Books 32 (2017) (“The Cat in the Hat is . . . racially complicated,
   inspired by blackface performance, racist images in popular culture, and at least one real
   African American.”).




                                               21
Case: 20-20215      Document: 00515919207             Page: 22      Date Filed: 06/29/2021




                                       No. 20-20215


   Unanimous Declaration of the Thirteen United States
   of America (July 4, 1776). The words teem with occasions for offense:
   they are arguably sexist (“Men”) and religious (“Creator”), and were
   written by a notorious slaveholder. What if there were evidence the teacher
   gave the assignment to inculcate respect for Thomas Jefferson? Lawsuit.
          Or suppose a teacher, hoping to pass on the legacy of Dr. Martin
   Luther King, Jr., asks students to transcribe his most famous speech, which
   contains this passage:
          I have a dream that my four little children will one day live in a
          nation where they will not be judged by the color of their skin
          but by the content of their character.
   Martin Luther King, Jr., I Have a Dream: Address to the
   March on Washington for Jobs and Freedom (Aug. 28, 1963).
   Today, this aspiration of colorblindness has come under fire. 4 May an
   offended student sue the teacher for being asked to copy Dr. King’s words?
   Under the majority’s approach, yes.
          I respectfully dissent.




          4
               See, e.g., Ibram X. Kendi, How to be an Antiracist 10 (2019) (“The
   language of color blindness . . . is a mask to hide racism.”); Cornel West, Foreword to
   Michelle Alexander, The New Jim Crow: Mass Incarceration in the
   Age of Colorblindness x (2010) (“In fact, the very discourse of colorblindness
   . . . has left America blind to the New Jim Crow.”).




                                             22